

Exhibit 10.3
 
 



JOHN WILEY & SONS, INC.




WHEREAS, John Wiley & Sons, Inc. (hereinafter referred to as the “Company”)
maintains the John Wiley & Sons, Inc Supplemental Executive Retirement Plan
(hereinafter referred to as “SERP”), consisting of Part A – containing the
provisions of the 1989 Supplemental Executive Retirement Plan – and Part B –
containing the provisions of the 2005 Supplemental Executive Retirement Plan –
to provide additional retirement income and death benefit protection for certain
executives of the Company or one of its subsidiaries and in recognition of their
contributions to the Company in carrying out senior management responsibilities;
and


WHEREAS, pursuant to Section 7.1 of Part B of the SERP, the Board of Directors
of the Company reserves the right to amend the SERP from time to time subject to
certain conditions not here relevant; and


WHEREAS, the Company, based on recommendation by management and agreement by the
Executive Compensation and Development Committee, wishes to extend participation
in Part B of the SERP to  Mr. Mark J. Allin and  Mr. Steven Miron, subject to
its terms and conditions, and Mr. Allin and Mr. Miron each executing a letter of
agreement in such form as said Committee shall direct as required by Section
2.1(b) of Part B of the SERP (the “2010 Letter Agreement”).


NOW, THEREFORE, be it


RESOLVED, that participation in Part B of the SERP be, and it hereby is,
extended, effective as of May 1, 2010, to Mr. Mark J. Allin, subject to its
terms and conditions as modified herein, and Mr. Allin executing a 2010 Letter
Agreement; and be it further


RESOLVED, that participation in Part B of the SERP be, and it hereby is,
extended, effective as of May 1, 2010, to Mr. Steven Miron, subject to its terms
and conditions, and Mr. Miron executing a 2010 Letter Agreement; and be it
further


RESOLVED, that Part B of the SERP be, and it hereby is, amended effective, as of
May 1, 2010, in the following respects:


 
1.    The SERP is amended to make certain changes to the terms and conditions of
the SERP affecting certain named employees of the Company or one of its
affiliated companies by incorporating at the end Appendix B of Part B attached
hereto and made a part thereof.



 
2.    Schedule A of Part B of the SERP is amended to include Mr. Mark J
Allin and Mr. Steven Miron.



 
and be it further

 
 

--------------------------------------------------------------------------------

 
RESOLVED, that it is the Company’s intention to continue to operate the SERP in
compliance with the provisions of Section 409A of the Internal Revenue Code and
any regulations or other guidance issued thereunder; and be it further


RESOLVED, that the Senior Vice President, Human Resources of the Company hereby
is authorized and empowered to take any actions on the advice of counsel which
may be necessary or appropriate to implement the intent of the foregoing
resolutions.

 
 

--------------------------------------------------------------------------------

 

APPENDIX B OF PART B – Modification to Part B of the SERP as Applicable to Mr.
Mark J. Allin




This Appendix B of Part B constitutes an integral part of the John Wiley & Sons,
Inc. Supplemental Executive Retirement Plan (the “SERP”).  The provisions of
this Appendix B of Part B of the SERP are applicable only to Mr. Mark J. Allin,
provided he executes a letter of agreement in such form as the Executive
Compensation and Development Committee shall direct as required by Section
2.1(b) of Part B of the SERP the “Allin 2010 Letter Agreement”).
 
Except as otherwise modified or expanded in this Appendix B of Part B, the
provisions of the SERP as contained in Part B of the document to which this
Appendix B of Part B is attached shall determine the benefits payable to or on
behalf of Mr. Allin.
 
In the case of Mr. Allin, notwithstanding any provision in the SERP to the
contrary, for purposes of determining any benefits payable to or on behalf of
Mr. Allin under Part B of the SERP, the following provisions shall apply:
 
1.           All compensation used in determining Mr. Allin’s SERP benefit will
be denominated in pounds sterling.
 
2.           The UK retirement benefits, (e.g., the annual retirement benefit
payable to Mr. Allin or on his behalf from the John Wiley & Sons Limited
Retirement Benefits Scheme) used in determining  Mr. Allin’s SERP benefit will
be denominated in pounds sterling.
 
3.           All benefits payable to or on behalf of Mr. Allin under the terms
of the SERP shall be denominated and paid in pounds sterling.
 
4.           Notwithstanding any provision in the SERP, “Years of Benefit
Service” as set forth in Section 1.22 of Part B of the SERP shall include (i)
all years of Mr. Allin’s employment with the Company or any Affiliated Company
(as defined in the Wiley Basic Plan) rendered on and after May 1, 2010 as a
participant of the SERP and (ii) with respect to his period of employment with
the Company or any Affiliated Company (as defined in the Wiley Basic Plan) prior
to May 1, 2010, all periods of such employment rendered as an employee of the
Company or such Affiliated Company.





 
 

--------------------------------------------------------------------------------

 
